Citation Nr: 0204470	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  00-19 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder with anxiety and depression, currently 
evaluated as 50 percent disabling.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 1999 and July 2000 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran's service connected chronic lumbosacral 
strain is manifested by episodic back pain with no more than 
slight limitation of motion of the spine.  

3.  The veteran's service-connected psychiatric disability is 
manifested by severe symptoms of nightmares, social 
isolation, delusions, depression and anxiety; and this 
disability prevents the veteran from working.

4.  The veteran's claim for a total rating based on 
individual unemployability is moot.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for lumbar strain 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2001). 

2.  The criteria for a 100 percent rating for post-traumatic 
stress disorder with anxiety and depression have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (2001).

3.  The veteran's claim for a total rating based on 
individual unemployability is dismissed.  38 U.S.C.A § 
1114(j) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 4.16 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. VCAA, § 7, subpart (a), 114 Stat. 2096, 2099 (2000) 
(codified at 38 U.S.C.A. § 5107).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West Supp. 2001).  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  See 38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claims.  The Board concludes the discussions in the rating 
decisions, the two statements of the case (SOC), the 
supplemental statement of the case, and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the statements of the 
case.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has not identified any outstanding 
available private medical records, and VA treatment reports 
have been obtained.  The veteran has been afforded VA 
examinations and the opportunity to provide testimony at a 
personal hearing before the undersigned.  It has not been 
shown that further assistance to the veteran with the 
development of evidence is required.  The VA has satisfied 
its obligation to notify and assist the veteran in this case.  
Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider the 
matters before the Board.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities at issue.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the veteran's service-
connected disabilities, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

I.  Lumbosacral Strain

The veteran was granted service connection and a 10 percent 
rating for his lumbosacral strain disability effective from 
discharge from service in February 1971.  The 10 percent 
rating has been continued to date.  The veteran submitted a 
reopened claim for an increased rating for his service-
connected back disability in November 1999.  

VA outpatient treatment records dated from November 1999 to 
December 2000 make no reference to a low back disability.

The veteran was afforded a VA orthopedic examination in June 
2000.  He reported that he had a chronic back pain problem.  
He asserted that he experienced episodes of aching, soreness 
and tenderness in the back.  He indicated that the symptoms 
were very slight and very minimal at that time.  The veteran 
reported that the pain was strictly across the lumbar spine.  
The veteran indicated that the pain was not radicular in 
nature and it was not preventing any of his activities at 
that time.

On objective examination the veteran could ambulate 
independently without aids or assistance.  Examination of the 
spine showed no deformity.  There was no increased kyphosis 
or scoliosis.  There was no tenderness or soreness.  There 
were no muscle spasms or cramping.  The veteran could forward 
flex 90 degrees.  He could extend, bend, and rotate 30 
degrees.  The veteran had only slight pain at the very 
extremes of motion.  He could toe and heel walk and squat 
without difficulty.  He complained of no neurologic 
abnormalities.  X-rays revealed mild degenerative changes at 
L5-S1.  The diagnosis was lumbosacral strain, with 
degenerative disc disease L5-S1.

The veteran appeared before the undersigned member of the 
Board at a videoconference hearing in October 2001.  The 
veteran testified that he could not sit or stand for long 
periods of time due to his back.  He stated that he had not 
received any treatment for his back in five or six years.

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, 20 percent if it is 
moderate or 40 percent if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The Board notes that the June 2000 VA examination report 
indicated the veteran to have almost full range of motion, 
with minimal pain at the limits.  The Board has considered 
the disability factors set forth in 38 C.F.R. §§ 4.40, 4.45, 
to include functional loss due to pain on use or during 
flare-ups, incoordination, weakened movement and excess 
fatigability on use, in determining the extent of limitation 
of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The veteran has not complained of frequent flare-ups of low 
back pain and has not reported any additional restriction in 
the range of low back motion due to the pain.  The veteran 
testified that he has not sought treatment for his back in 
over five years.  Since the medical evidence does not show 
the veteran to exhibit additional functional loss due to pain 
on use or during flare-ups, and since the veteran has not 
claimed that he experiences incoordination, weakened movement 
and excess fatigability on use, the veteran's almost full 
range of motion of the lumbar spine does not meet the 
criteria for a 20 percent rating which requires demonstration 
of moderate limitation of motion of the lumbar spine.  
Accordingly, the veteran is not entitled to a higher rating 
due to limitation of motion of the lumbar spine.

Diagnostic Code 5295 provides ratings for lumbosacral strain 
based on the severity of the symptomatology.  A 10 percent 
rating is assignable when there is characteristic pain on 
motion.  A 20 percent rating is assignable when there is 
muscle spasm on extreme forward bending, or loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating is assignable when there is severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The record does not reveal that the veteran has experienced 
low back muscle spasm or loss of lateral spine motion in a 
standing position.  As noted above, the June 2000 VA examiner 
found the veteran to have only slight pain at the very 
extremes of motion without muscle spasm.  Accordingly, the 
veteran does not meet the criteria for a 20 percent rating 
for lumbosacral strain.  

While the veteran has complained of occasional bouts of low 
back pain and of being unable to sit or stand for long 
periods of time, the veteran's objective symptoms do not meet 
the criteria for a higher rating under any applicable 
diagnostic code.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to an 
increased rating for lumbosacral strain.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


II.  Post-Traumatic Stress Disorder

The veteran was granted service connection and a 
noncompensable rating for psychoneurosis, effective from 
discharge from service in February 1971.  The RO later 
assigned the veteran a 10 percent rating for psychoneurosis 
effective from October 1985.  Thereafter, the veteran's 
psychiatric disorder was reclassified as a generalized 
anxiety disorder and he was assigned a 50 percent rating 
effective from October 1997.  The RO received VA group 
therapy progress notes concerning the veteran's psychiatric 
disorder in February 1999, and his claim for an increased 
rating for a psychiatric disorder was reopened.  In a July 
2000 rating decision the RO reclassified the veteran's 
psychiatric disability as post-traumatic stress disorder with 
anxiety and depression.

A December 1999 letter from a VA therapist and a VA 
psychiatrist indicates that the veteran had severe and 
chronic post-traumatic stress disorder.  The veteran was 
noted to be in weekly group and individual outpatient 
treatment sessions for treatment of his post-traumatic stress 
disorder.  His global assessment of functioning score (GAF) 
was noted to be 45.

On VA psychiatric examination in June 2000 the veteran was 
noted to be on four medications for treatment of his 
psychiatric disability.  The veteran was casually groomed, 
cooperative, and he talked coherently and relevantly.  His 
mood was depressed.  He admitted being nervous and anxious.  
The veteran denied any suicidal ideation or homicidal 
ideation.  His affect was appropriate.  He reported hearing 
voices telling him to straighten out.  The veteran was 
delusional and stated that at times he thought people were 
out to get him.  He was oriented to time, place and person.  
His memory of remote and recent events was patchy.  He 
admitted having short term memory loss at times.  The 
veteran's intellectual function was average.  His general 
fund of knowledge was fairly good.  The veteran could 
subtract serial sevens from 100 and he knew the past 
presidents of the United States.  His judgment and insight 
were fair.  The diagnoses included post-traumatic stress 
disorder with anxiety and depression.  Psychosocial 
stressors, including a history of traumatic experience in 
Vietnam, were noted to be severe.  His GAF was noted to be 
60.  The examiner stated that the veteran had severe 
impairment of social and industrial adaptability due to his 
service-connected psychiatric disability.

A September 2000 letter from a VA therapist and a VA 
psychiatrist indicates that the veteran continued to 
experience intrusive thoughts of Vietnam traumas, social 
isolation, emotional dysfunction/numbing, depression, 
irritability, rage reactions, nightmares, and problematic 
relationships.  They stated that the veteran's GAF was 40 and 
not likely to improve due to the intensity, frequency and 
chronicity of his symptoms.  The VA therapist and VA 
psychiatrist also stated that the veteran's psychiatric 
disability seriously interfered with the quality of his 
relationships and prevented him from working.

At the October 2001 hearing the veteran reported that he went 
to the VA hospital once a week for treatment of his post-
traumatic stress disorder.  He testified that he was taking 
several medications to treat his psychiatric disability and 
to help him sleep.  The veteran maintained that he was unable 
to work solely due to his post-traumatic stress disorder.

A 50 percent evaluation for post-traumatic stress disorder 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

The Board recognizes that the veteran had been employed up 
until experiencing a severe head injury in March 1988.  
However, the recent medical evidence indicates that the VA 
psychiatrists believe that the veteran's social and 
industrial inadaptability is solely a result of his service-
connected psychiatric disability.  The June 2000 VA 
examination revealed the veteran to be depressed, nervous, 
and anxious.  It was also noted that the veteran heard voices 
and that he was delusional.  All the recent medical evidence 
has noted that the veteran had at least severe impairment of 
social and industrial adaptability due to his service-
connected psychiatric disability.  Most recently, the 
veteran's GAF score was noted to be 40 which indicates major 
impairment in areas such as work, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).  Finally a VA 
psychiatrist has noted that the veteran is unable to work due 
to his service-connected psychiatric disability.  
Accordingly, the Board finds that when all doubt is decided 
on the veteran's behalf, the veteran's psychiatric disability 
results in total occupational and social impairment and that 
a 100 percent rating is warranted. 

III.  Individual Unemployability

The veteran also filed a claim for a total rating based on 
individual unemployability.  As noted above, the Board has 
granted a total schedular evaluation for the veteran's  post-
traumatic stress disorder with anxiety and depression.

The Board notes that VA General Counsel has addressed the 
question of consideration of a claim of total disability 
based on individual unemployability where a total schedular 
disability rating was in effect in VAOPGCPREC 06-99.  The 
General Counsel found that individual unemployability ratings 
were established by regulation to assist veterans who did not 
otherwise qualify for compensation at the rate provided in 38 
U.S.C. § 1114(j) for total disability.  According to 38 
C.F.R. § 3.340(a)(2), total ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
evaluation or, with less disability, where the requirements 
of 38 C.F.R. § 4.16 (2001) are present.  A claim for a total 
disability rating based on individual unemployability for a 
particular service-connected disability may not be considered 
when a schedular 100 percent rating is already in effect.  
VAOPGCPREC 06-99.  Accordingly, the Board concludes that the 
veteran's claim for a total rating based on individual 
unemployability is moot.



ORDER

Entitlement to an increased rating for lumbosacral strain is 
denied.

Entitlement to a 100 percent evaluation for post-traumatic 
stress disorder with anxiety and depression is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


The claim for entitlement to a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability is dismissed. 


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

